Case: 12-1365   Document: 34     Page: 1   Filed: 10/23/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ <!Court of ~peaI~
       for tbe jfeberaI <!Circuit

  THERASENSE, INC. (NOW KNOWN AS ABBOTT
      DIABETES CARE, INC.) AND ABBOTT
             LABORATORIES,
             Plaintiffs-Appellees,

                           v.
      BECTON, DICKINSON AND COMPANY
     AND NOVA BIOMEDICAL CORPORATION,
              Defendants-Appellants,

                          AND

             BAYER HEALTHCARE LLC,
                    Defendant.


                       2012-1504


   Appeal from the United States District Court for the
Northern District of California in consolidated case nos.
04-CV-2123, 04-CV-3327, 04-CV-3732, and 05-CV-3117,
Judge William H. Alsup.


  THERASENSE, INC. (NOW KNOWN AS ABBOTT
      DIABETES CARE, INC.) AND ABBOTT
             LABORATORIES,
Case: 12-1365   Document: 34     Page: 2   Filed: 10/23/2012




THERASENSE, INC. V. BECTON, DICKINSON AND COMPANY       2


                  Plaintiffs-Appellants,

                            v.
      BECTON, DICKINSON AND COMPANY
     AND NOVA BIOMEDICAL CORPORATION,
              Defendants-Appellees,

                          AND

             BAYER HEALTHCARE LLC,
                 Defendant-Appellee.


                    2012-1365, -1503


   Appeals from the United States District Court for the
Northern District of California in consolidated case nos.
04-CV-2123, 04-CV-3327, 04-CV-3732, and 05-CV-3117,
Judge William H. Alsup.


                     ON MOTION


                         ORDER

   Upon consideration of Therasense, Inc. and Abbott
Laboratories's unopposed motion to withdraw appeals
2012-1365 and 2012-1503,

   IT Is ORDERED THAT:

   (1) The motion is granted.      The appeals are dis-
missed.
Case: 12-1365    Document: 34     Page: 3    Filed: 10/23/2012




3       THERASENSE, INC. V. BECTON DICKINSON AND COMPANY



   (2) Each side shall bear its own costs in 2012-1365
and 2012-1503.
     (3) The revised official caption in 2012-1504 is re-
flected above. Becton's principal brief in 2012-1504 is due
within 30 days of the date of filing of this order.


                                   FOR THE COURT


                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk

s25

Issued As A lVUlll;date (For 2012-1365 and 2012-1503
Only): OCT Z j 2012